
	
		II
		112th CONGRESS
		2d Session
		S. 3469
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a new organization to manage nuclear waste,
		  provide a consensual process for siting nuclear waste facilities, ensure
		  adequate funding for managing nuclear waste, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Nuclear Waste Administration Act of
			 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Findings, purposes, and definitions
					Sec. 101. Findings.
					Sec. 102. Purposes.
					Sec. 103. Definitions.
					TITLE II—Nuclear Waste Administration
					Sec. 201. Establishment.
					Sec. 202. Principal officers.
					Sec. 203. Other officers.
					Sec. 204. Inspector General.
					Sec. 205. Nuclear Waste Oversight Board.
					Sec. 206. Conforming amendments.
					TITLE III—Functions
					Sec. 301. Transfer of functions.
					Sec. 302. Transfer of contracts.
					Sec. 303. Additional functions.
					Sec. 304. Siting nuclear waste facilities.
					Sec. 305. Licensing nuclear waste facilities.
					Sec. 306. Limitation on storage.
					Sec. 307. Defense waste.
					Sec. 308. Transportation.
					TITLE IV—Funding and legal proceedings
					Sec. 401. Working Capital Fund.
					Sec. 402. Nuclear Waste Fund.
					Sec. 403. Full cost recovery.
					Sec. 404. Judicial review.
					Sec. 405. Litigation authority.
					Sec. 406. Liabilities.
					TITLE V—Administrative and savings provisions
					Sec. 501. Administrative powers of Administrator.
					Sec. 502. Personnel.
					Sec. 503. Offices.
					Sec. 504. Mission plan.
					Sec. 505. Annual reports.
					Sec. 506. Savings provisions; terminations.
					Sec. 507. Technical assistance in the field of spent fuel
				storage and disposal.
					Sec. 508. Nuclear Waste Technical Review Board.
					Sec. 509. Repeal of volume limitation.
				
			IFindings,
			 purposes, and definitions
			101.FindingsCongress finds that—
				(1)the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101 et seq.)—
					(A)made the Federal
			 Government responsible for providing for the permanent disposal of nuclear
			 waste;
					(B)vested the
			 responsibility for siting, constructing, and operating a permanent geologic
			 repository for the disposal of nuclear waste in the Secretary of Energy;
			 and
					(C)required the
			 Secretary to enter into binding contracts with the generators and owners of
			 nuclear waste pursuant to which the Secretary is obligated to have begun
			 disposing of the nuclear waste in a repository not later than January 31,
			 1998;
					(2)in 1987, Congress
			 designated the Yucca Mountain site as the site for the repository and precluded
			 consideration of other sites;
				(3)in 2002, the
			 Secretary found the Yucca Mountain site to be suitable for the development of
			 the repository, the President recommended the site to Congress, and Congress
			 enacted a joint resolution approving the Yucca Mountain site for the
			 repository;
				(4)in 2008, the
			 Secretary applied to the Nuclear Regulatory Commission for a license to
			 construct a repository at the Yucca Mountain site;
				(5)in 2009, the
			 Secretary found the Yucca Mountain site to be unworkable and abandoned efforts
			 to construct a repository;
				(6)in 2010, the
			 Secretary, at the request of the President, established the Blue Ribbon
			 Commission on America’s Nuclear Future to conduct a comprehensive review of the
			 nuclear waste management policies of the United States and recommend a new
			 strategy for managing the nuclear waste of the United States; and
				(7)the Blue Ribbon
			 Commission has recommended that Congress establish a new nuclear waste
			 management organization and adopt a new consensual approach to siting nuclear
			 waste management facilities.
				102.PurposesThe purposes of this Act are—
				(1)to establish a
			 new nuclear waste management organization;
				(2)to transfer to
			 the new organization the functions of the Secretary relating to the siting,
			 licensing, construction, and operation of nuclear waste management
			 facilities;
				(3)to establish a
			 new consensual process for the siting of nuclear waste management
			 facilities;
				(4)to provide for
			 centralized storage of nuclear waste pending completion of a repository;
			 and
				(5)to ensure
			 that—
					(A)the generators
			 and owners of nuclear waste pay the full cost of the program; and
					(B)funds collected
			 for the program are used for that purpose.
					103.DefinitionsIn this Act:
				(1)AdministrationThe
			 term Administration means the Nuclear Waste Administration
			 established by section 201.
				(2)AdministratorThe
			 term Administrator means the Administrator of the
			 Administration.
				(3)Affected Indian
			 tribeThe term affected Indian tribe means any
			 Indian tribe—
					(A)within the
			 reservation boundaries of which a repository or storage facility is proposed to
			 be located; or
					(B)that has
			 federally defined possessory or usage rights to other land outside of the
			 reservation boundaries that—
						(i)arise out of a
			 congressionally ratified treaty; and
						(ii)the Secretary of
			 the Interior finds, on petition of an appropriate governmental official of the
			 Indian tribe, may be substantially and adversely affected by the repository or
			 storage facility.
						(4)Affected unit
			 of general local government
					(A)In
			 generalThe term affected unit of general local
			 government means the unit of general local government that has
			 jurisdiction over the site of a repository or storage facility.
					(B)InclusionThe
			 term affected unit of general local government may include, at the
			 discretion of the Administrator, units of general local government that are
			 contiguous with the unit that has jurisdiction over the site of a repository or
			 storage facility.
					(5)Civilian
			 nuclear power reactorThe term civilian nuclear power
			 reactor has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
				(6)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.
				(7)Contract
			 holderThe term contract holder means any person
			 who—
					(A)generates or
			 holds title to nuclear waste generated at a civilian nuclear power reactor;
			 and
					(B)has entered into
			 a contract for the disposal of nuclear waste under section 302(a) of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) or this Act.
					(8)Defense
			 wasteThe term defense waste means nuclear waste
			 generated by an atomic energy defense activity (as defined in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101)).
				(9)DisposalThe
			 term disposal has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
				(10)High-level
			 radioactive wasteThe term high-level radioactive
			 waste has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
				(11)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
				(12)Nuclear
			 wasteThe term nuclear waste means—
					(A)spent nuclear
			 fuel; and
					(B)high-level
			 radioactive waste.
					(13)Nuclear waste
			 activitiesThe term nuclear waste activities has the
			 meaning given the term in section 11 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014).
				(14)Nuclear waste
			 facilityThe term nuclear waste facility
			 means—
					(A)a repository;
			 and
					(B)a storage
			 facility.
					(15)Nuclear Waste
			 FundThe term Nuclear Waste Fund means the separate
			 fund in the Treasury established by section 302(c) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10222(c)).
				(16)Oversight
			 BoardThe term Oversight Board means the Nuclear
			 Waste Oversight Board established by section 205.
				(17)Public
			 liabilityThe term public liability has the meaning
			 given the term in section 11 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2014).
				(18)RepositoryThe
			 term repository has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
				(19)ReservationThe
			 term reservation has the meaning given the term in section 2 of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
				(20)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(21)Site
			 characterization
					(A)In
			 generalThe term site characterization means the
			 site-specific activities that the Administrator determines necessary to support
			 an application to the Commission for a license to construct a repository or
			 storage facility under section 305(c).
					(B)Repository site
			 characterizationIn the case of a site for a repository, the term
			 site characterization may include borings, surface excavations,
			 excavations of exploratory shafts, limited subsurface lateral excavations and
			 borings, and in situ testing needed to evaluate the suitability of a candidate
			 site for the location of a repository.
					(C)Storage site
			 characterizationIn the case of a site for an above-ground
			 storage facility, the term site characterization does not include
			 subsurface borings and excavations that the Administrator determines are
			 uniquely associated with underground disposal and unnecessary to evaluate the
			 suitability of a candidate site for the location of an above-ground storage
			 facility.
					(D)Preliminary
			 activitiesThe term site characterization does not
			 include preliminary borings and geophysical testing needed to assess whether
			 site characterization should be undertaken.
					(22)Spent nuclear
			 fuelThe term spent nuclear fuel has the meaning
			 given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
				(23)StorageThe
			 term storage means the temporary retention of nuclear waste
			 pending the disposal of the nuclear waste in a repository.
				(24)Storage
			 facilityThe term storage facility means a facility
			 for the storage of nuclear waste from multiple contract holders or the
			 Secretary pending the disposal of the spent nuclear fuel in a
			 repository.
				(25)Test and
			 evaluation facilityThe term test and evaluation
			 facility means an at-depth, prototypic underground cavity used to
			 develop data and experience for the safe handling and disposal of nuclear waste
			 in a repository.
				(26)Unit of
			 general local governmentThe term unit of general local
			 government has the meaning given the term in section 2 of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101).
				(27)Working
			 Capital FundThe term Working Capital Fund means the
			 Nuclear Waste Administration Working Capital Fund established by section
			 401.
				IINuclear Waste
			 Administration
			201.Establishment
				(a)EstablishmentThere
			 is established an independent agency in the executive branch to be known as the
			 Nuclear Waste Administration.
				(b)PurposeThe
			 purposes of the Administration are—
					(1)to discharge the
			 responsibility of the Federal Government to provide for the permanent disposal
			 of nuclear waste;
					(2)to protect the
			 public health and safety and the environment in discharging the responsibility
			 under paragraph (1); and
					(3)to ensure that
			 the costs of activities under paragraph (1) are borne by the persons
			 responsible for generating the nuclear waste.
					202.Principal
			 officers
				(a)Administrator
					(1)AppointmentThere
			 shall be at the head of the Administration a Nuclear Waste Administrator, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate, from among persons who are, by reason of education, experience, and
			 attainments, exceptionally well qualified to perform the duties of the
			 Administrator.
					(2)Functions and
			 powersThe functions and powers of the Administration shall be
			 vested in and exercised by the Administrator.
					(3)Supervision and
			 directionThe Administration shall be administrated under the
			 supervision and direction of the Administrator, who shall be responsible for
			 the efficient and coordinated management of the Administration.
					(4)DelegationThe
			 Administrator may, from time to time and to the extent permitted by law,
			 delegate such functions of the Administrator as the Administrator determines to
			 be appropriate.
					(5)CompensationThe
			 President shall fix the total annual compensation of the Administrator in an
			 amount that—
						(A)is sufficient to
			 recruit and retain a person of demonstrated ability and achievement in managing
			 large corporate or governmental organizations; and
						(B)does not exceed
			 the total annual compensation paid to the Chief Executive Officer of the
			 Tennessee Valley Authority.
						(b)Deputy
			 administrator
					(1)AppointmentThere
			 shall be in the Administration a Deputy Administrator, who shall be appointed
			 by the President, by and with the advice and consent of the Senate, from among
			 persons who are, by reason of education, experience, and attainments,
			 exceptionally well qualified to perform the duties of the Deputy
			 Administrator.
					(2)DutiesThe
			 Deputy Administrator shall—
						(A)perform such
			 functions as the Administrator shall from time to time assign or delegate;
			 and
						(B)act as the
			 Administrator during the absence or disability of the Administrator or in the
			 event of a vacancy in the office of the Administrator.
						(3)CompensationThe
			 President shall fix the total annual compensation of the Deputy Administrator
			 in an amount that—
						(A)is sufficient to
			 recruit and retain a person of demonstrated ability and achievement in managing
			 large corporate or governmental organizations; and
						(B)does not exceed
			 the total annual compensation paid to the Administrator.
						203.Other
			 officers
				(a)EstablishmentThere
			 shall be in the Administration—
					(1)a General
			 Counsel;
					(2)a Chief Financial
			 Officer, who shall be appointed from among individuals who possess demonstrated
			 ability in general management of, and knowledge of and extensive practical
			 experience in, financial management practices in large governmental or business
			 entities; and
					(3)not more than 3
			 Assistant Administrators, who shall perform such functions as the Administrator
			 shall specify from time to time.
					(b)AppointmentOfficers
			 appointed under this section shall—
					(1)be appointed by
			 the Administrator;
					(2)be considered
			 career appointees; and
					(3)be subject to
			 section 161 d. of the Atomic Energy Act of 1954 (42 U.S.C. 2201(d)).
					(c)Order of
			 successionThe Administrator may designate the order in which the
			 officers appointed pursuant to this section shall act for, and perform the
			 functions of, the Administrator during the absence or disability of the
			 Administrator and the Deputy Administrator or in the event of vacancies in the
			 offices of the Administrator and the Deputy Administrator.
				204.Inspector
			 GeneralThere shall be in the
			 Administration an Inspector General, who shall be appointed by the President,
			 by and with the advice and consent of the Senate, in accordance with section 3
			 of the Inspector General Act of 1978 (5 U.S.C. App.).
			205.Nuclear Waste
			 Oversight Board
				(a)EstablishmentThere
			 is established an independent establishment in the executive branch, to be
			 known as the Nuclear Waste Oversight Board, to oversee the
			 administration of this Act and protect the public interest in the
			 implementation of this Act.
				(b)MembersThe
			 Oversight Board shall consist of—
					(1)the Deputy
			 Director of the Office of Management and Budget;
					(2)the Chief of
			 Engineers of the Army Corps of Engineers; and
					(3)the Deputy
			 Secretary of Energy.
					(c)ChairThe
			 President shall designate 1 of the 3 members as chair.
				(d)FunctionsThe
			 Oversight Board shall—
					(1)review, on an
			 ongoing basis—
						(A)the progress made
			 by the Administrator to site, construct, and operate nuclear waste facilities
			 under this Act;
						(B)the use of funds
			 made available to the Administrator under this Act;
						(C)whether the fees
			 collected from contract holders are sufficient to ensure full cost recovery or
			 require adjustment; and
						(D)the liability of
			 the United States to contract holders;
						(2)identify any
			 problems that may impede the implementation of this Act; and
					(3)recommend to the
			 Administrator, the President, or Congress, as appropriate, any actions that may
			 be needed to ensure the implementation of this Act.
					(e)MeetingsThe
			 Oversight Board shall meet at least once every 90 days.
				(f)ReportsThe
			 Oversight Board shall report the findings, conclusions, and recommendations of
			 the Oversight Board to the Administrator, the President, and Congress not less
			 than once per year.
				(g)Executive
			 SecretaryThe Oversight Board shall appoint and fix the
			 compensation of an Executive Secretary, who shall—
					(1)assemble and
			 maintain the reports, records, and other papers of the Oversight Board;
			 and
					(2)perform such
			 functions as the Oversight Board shall from time to time assign or
			 delegate.
					(h)Additional
			 staff
					(1)AppointmentThe
			 Oversight Board may appoint and fix the compensation of such additional
			 clerical and professional staff as may be necessary to discharge the
			 responsibilities of the Oversight Board.
					(2)LimitationThe
			 Oversight Board may appoint not more than 10 clerical or professional staff
			 members under this subsection.
					(3)Supervision and
			 directionThe clerical and professional staff of the Oversight
			 Board shall be under the supervision and direction of the Executive
			 Secretary.
					(i)Access to
			 information
					(1)Duty to
			 informThe Administrator shall keep the Oversight Board fully and
			 currently informed on all of the activities of the Administration.
					(2)Production of
			 documentsThe Administrator shall provide the Oversight Board
			 with such records, files, papers, data, or information as may be requested by
			 the Oversight Board.
					(j)Support
			 servicesTo the extent permitted by law and requested by the
			 Oversight Board, the Administrator of General Services shall provide the
			 Oversight Board with necessary administrative services, facilities, and support
			 on a reimbursable basis.
				(k)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Oversight Board from amounts in the Nuclear Waste Fund to carry out this
			 section such sums as are necessary.
				206.Conforming
			 amendments
				(a)Section 901(b)(2)
			 of title 31, United States Code, is amended by adding at the end the
			 following:
					
						(R)The Nuclear Waste
				Administration.
						.
				(b)Section 12 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
					(1)in paragraph (1),
			 by inserting the Nuclear Waste Administration; after
			 Export-Import Bank;; and
					(2)in paragraph (2),
			 by inserting the Nuclear Waste Administration, after
			 Export-Import Bank,.
					IIIFunctions
			301.Transfer of
			 functionsThere are
			 transferred to and vested in the Administrator all functions vested in the
			 Secretary by—
				(1)the
			 Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.) relating to—
					(A)the construction
			 and operation of a repository;
					(B)entering into and
			 performing contracts for the disposal of nuclear waste under section 302 of
			 that Act (42 U.S.C. 10222);
					(C)the collection,
			 adjustment, deposition, and use of fees to offset expenditures for the
			 management of nuclear waste; and
					(D)the issuance of
			 obligations under section 302(e)(5) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(e)(5)); and
					(2)section 312 of
			 the Energy and Water Development and Related Agencies Appropriations Act, 2013,
			 relating to the pilot program for the construction and operation of one or more
			 storage facilities to the extent provided in a cooperative agreement
			 transferred to the Administrator pursuant to section 302(b).
				302.Transfer of
			 contracts
				(a)Disposal
			 contractsEach contract for the disposal of nuclear waste entered
			 into by the Secretary before the date of enactment of this Act shall continue
			 in effect according to the terms of the contract with the Administrator
			 substituted for the Secretary.
				(b)Cooperative
			 agreementEach cooperative agreement entered into by the
			 Secretary pursuant to section 312 of the Energy and Water Development and
			 Related Agencies Appropriations Act, 2013, before the date of enactment of this
			 Act shall continue in effect according to the terms of the agreement with the
			 Administrator substituted for the Secretary.
				303.Additional
			 functionsIn addition to the
			 functions transferred to the Administrator under section 301, the Administrator
			 may site, construct, and operate—
				(1)additional
			 repositories if the Administrator determines that additional disposal capacity
			 is necessary to meet the disposal obligations of the Administrator;
				(2)a test and
			 evaluation facility in connection with a repository if the Administrator
			 determines a test and evaluation facility is necessary to develop data and
			 experience for the safe handling and disposal of nuclear waste at a repository;
			 and
				(3)additional
			 storage facilities if the Administrator determines that additional storage
			 capacity is necessary pending the availability of adequate disposal
			 capacity.
				304.Siting nuclear
			 waste facilities
				(a)In
			 generalIn siting nuclear waste facilities under this Act, the
			 Administrator shall employ a process that—
					(1)allows affected
			 communities to decide whether, and on what terms, the affected communities will
			 host a nuclear waste facility;
					(2)is open to the
			 public and allows interested persons to be heard in a meaningful way;
					(3)is flexible and
			 allows decisions to be reviewed and modified in response to new information or
			 new technical, social, or political developments; and
					(4)is based on sound
			 science and meets public health, safety, and environmental standards.
					(b)Siting
			 guidelines
					(1)IssuanceNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall issue general guidelines for the consideration of candidate sites
			 for—
						(A)repositories;
			 and
						(B)storage
			 facilities.
						(2)RepositoriesIn
			 adopting guidelines for repositories under paragraph (1), the Administrator
			 shall comply with the requirements of section 112(a) of the Nuclear Waste
			 Policy Act of 1992 (42 U.S.C. 10132(a)).
					(3)Storage
			 facilities
						(A)In
			 generalIn adopting guidelines for storage facilities under
			 paragraph (1), the Administrator shall comply with the requirements of section
			 112(a) of the Nuclear Waste Policy Act of 1992 (42 U.S.C. 10132(a)), except to
			 the extent that section 112(a) of that Act requires consideration of
			 underground geophysical conditions that the Administrator determines do not
			 apply to above-ground storage.
						(B)Other
			 factorsIn addition to the requirements described in subparagraph
			 (A), the guidelines for storage facilities shall require the Administrator to
			 take into account the extent to which a storage facility would—
							(i)enhance the
			 reliability and flexibility of the system for the disposal of nuclear
			 waste;
							(ii)minimize the
			 impacts of transportation and handling of nuclear waste; and
							(iii)unduly burden a
			 State in which significant volumes of—
								(I)defense wastes
			 are stored; or
								(II)transuranic
			 wastes are disposed.
								(4)RevisionsThe
			 Administrator may revise the guidelines in a manner consistent with this
			 subsection and section 112(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10132(a)).
					(c)Identification
			 of candidate sites
					(1)Review of
			 potential sitesAs soon as practicable after the date of the
			 issuance of the guidelines under subsection (b), the Administrator shall
			 evaluate potential sites for a nuclear waste facility to determine whether the
			 sites are suitable for site characterization.
					(2)Sites eligible
			 for reviewThe Administrator shall select sites for evaluation
			 under paragraph (1) from among sites recommended by—
						(A)the Governor or
			 duly authorized official of the State in which the site is located;
						(B)the governing
			 body of the affected unit of general local government;
						(C)the governing
			 body of an Indian tribe within the reservation boundaries of which the site is
			 located; or
						(D)the
			 Administrator, after consultation with, and with the consent of—
							(i)the
			 Governor of the State in which the site is located;
							(ii)the governing
			 body of the affected unit of general local government; and
							(iii)the governing
			 body of the Indian tribe, if the site is located within the reservation of an
			 Indian tribe.
							(3)Site
			 investigationsIn evaluating a site under this subsection prior
			 to any determination of the suitability of the site for site characterization,
			 the Administrator—
						(A)shall use
			 available geophysical, geological, geochemical, hydrological, and other
			 information; and
						(B)shall not perform
			 any preliminary borings or excavations at the site unless necessary to
			 determine the suitability of the site and authorized by the landowner.
						(4)Determination
			 of suitabilityThe Administrator shall determine whether a site
			 is suitable for site characterization based on an environmental assessment of
			 the site, which shall include—
						(A)an evaluation by
			 the Administrator of whether the site qualifies for development as a nuclear
			 waste facility under the guidelines established under subsection (b), including
			 a safety case that provides the basis for confidence in the safety of the
			 proposed nuclear waste facility at the proposed site;
						(B)an evaluation by
			 the Administrator of the effects of site characterization activities on public
			 health and safety and the environment;
						(C)a reasonable
			 comparative evaluation by the Administrator of the site with other sites
			 considered by—
							(i)the
			 Administrator under this section; or
							(ii)the Secretary
			 under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.);
							(D)a description of
			 the decision process by which the site was recommended; and
						(E)an assessment of
			 the regional and local impacts of locating a repository or storage facility at
			 the site.
						(d)Site
			 characterization
					(1)Selection of
			 sitesFrom among the sites determined to be suitable for site
			 characterization under subsection (c), the Administrator shall select—
						(A)at least 1 site
			 for site characterization as a repository; and
						(B)at least 1 site
			 for site characterization as a storage facility.
						(2)Preference for
			 Co-located repository and storage facilityIn selecting sites for
			 site characterization as a storage facility, the Administrator shall give
			 preference to sites determined to be suitable for co-location of a storage
			 facility and a repository.
					(3)Public
			 hearingsBefore selecting a site for site characterization, the
			 Administrator shall hold public hearings in the vicinity of the site and at
			 least 1 other location within the State in which the site is located—
						(A)to inform the
			 public of the proposed site characterization; and
						(B)to solicit public
			 comments and recommendations with respect to the site characterization plan of
			 the Administrator.
						(4)Consultation
			 and cooperation agreement
						(A)RequirementBefore
			 selecting a site for site characterization, the Administrator shall enter into
			 a consultation and cooperation agreement with—
							(i)the
			 Governor of the State in which the site is located;
							(ii)the governing
			 body of the affected unit of general local government; and
							(iii)the governing
			 body of an affected Indian tribe, in the case of—
								(I)a site located
			 within the boundaries of a reservation; or
								(II)an Indian tribe
			 the federally defined possessory or usage rights to land outside of a
			 reservation of which may be substantially and adversely affected by the
			 repository or storage facility.
								(B)ContentsThe
			 consultation and cooperation agreement shall provide—
							(i)compensation to
			 the State, any affected units of local government, and any affected Indian
			 tribes for any potential economic, social, public health and safety, and
			 environmental impacts associated with site characterization; and
							(ii)financial and
			 technical assistance to enable the State, affected units of local government,
			 and affected Indian tribes to monitor, review, evaluate, comment on, obtain
			 information on, and make recommendations on site characterization
			 activities.
							(e)Final site
			 suitability determination
					(1)Determination
			 requiredOn completion of site characterization activities, the
			 Administrator shall make a final determination of whether the site is suitable
			 for development as a repository or storage facility.
					(2)Basis of
			 determinationIn making a determination under paragraph (1), the
			 Administrator shall determine if—
						(A)the site is
			 scientifically and technically suitable for development as a repository or
			 storage facility, taking into account—
							(i)whether the site
			 meets the siting guidelines of the Administrator; and
							(ii)whether there is
			 reasonable assurance that a repository or storage facility at the site will
			 meet—
								(I)the radiation
			 protection standards of the Administrator of the Environmental Protection
			 Agency; and
								(II)the licensing
			 standards of the Commission; and
								(B)development of a
			 repository or storage facility at the site is in the national interest.
						(3)Public
			 hearingsBefore making a final determination under paragraph (1),
			 the Administrator shall hold public hearings in the vicinity of the site and at
			 least 1 other location within the State in which the site is located to solicit
			 public comments and recommendations on the proposed determination.
					(f)Consent
			 agreements
					(1)RequirementOn
			 making a final determination of site suitability under subsection (e), but
			 before submitting a license application to the Commission under subsection (g),
			 the Administrator shall enter into a consent agreement with—
						(A)the Governor of
			 the State in which the site is located;
						(B)the governing
			 body of the affected unit of general local government; and
						(C)if the site is
			 located on a reservation, the governing body of the affected Indian
			 tribe.
						(2)ContentsThe
			 consent agreement shall—
						(A)contain the terms
			 and conditions on which each State, local government, and Indian tribe consents
			 to host the repository or storage facility; and
						(B)express the
			 consent of each State, local government, and Indian tribe to host the
			 repository or storage facility.
						(3)Terms and
			 conditionsThe terms and conditions under paragraph
			 (2)(A)—
						(A)shall promote the
			 economic and social well-being of the people living in the vicinity of the
			 repository or storage facility; and
						(B)may
			 include—
							(i)financial
			 compensation and incentives;
							(ii)economic
			 development assistance;
							(iii)operational
			 limitations or requirements;
							(iv)regulatory
			 oversight authority; and
							(v)in
			 the case of a storage facility, an enforceable deadline for removing nuclear
			 waste from the storage facility.
							(4)RatificationNo
			 consent agreement entered into under this section shall have legal effect
			 unless ratified by law.
					(5)Binding
			 effectOn ratification by law, the consent agreement—
						(A)shall be binding
			 on the parties; and
						(B)shall not be
			 amended or revoked except by mutual agreement of the parties.
						(g)Submission of
			 license applicationOn determining that a site is suitable under
			 subsection (e) and ratification of a consent agreement under subsection (f),
			 the Administrator shall submit to the Commission an application for a
			 construction authorization for the repository or storage facility.
				305.Licensing
			 nuclear waste facilities
				(a)Radiation
			 protection standardsNot later than 1 year after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, pursuant to authority under other provisions of law, shall adopt, by
			 rule, generally applicable standards for protection of the general environment
			 from offsite releases from radioactive material in geological
			 repositories.
				(b)Commission
			 regulationsNot later than 1 year after the adoption of generally
			 applicable standards by the Administrator of the Environmental Protection
			 Agency under subsection (a), the Commission, pursuant to authority under other
			 provisions of law, shall amend the regulations of the Commission governing the
			 licensing of geological repositories to be consistent with any comparable
			 standards adopted by the Administrator of the Environmental Protection Agency
			 under subsection (a).
				(c)Construction
			 authorization
					(1)Applicable
			 lawsThe Commission shall consider an application for a
			 construction authorization for a nuclear waste facility in accordance with the
			 laws (including regulations) applicable to the applications.
					(2)Final
			 decisionNot later than 3 years after the date of the submission
			 of the application, the Commission shall issue a final decision approving or
			 disapproving the issuance of a construction authorization.
					(3)ExtensionThe
			 Commission may extend the deadline under paragraph (2) by not more than 1 year
			 if, not less than 30 days before the deadline, the Commission submits to
			 Congress and the Administrator a written report that describes—
						(A)the reason for
			 failing to meet the deadline; and
						(B)the estimated
			 time by which the Commission will issue a final decision.
						306.Limitation on
			 storage
				(a)In
			 generalExcept as provided in subsection (b), the Administrator
			 may not possess, take title to, or store spent nuclear fuel at a storage
			 facility licensed under this Act before ratification of a consent agreement for
			 a repository under section 304(f)(4).
				(b)ExceptionThe
			 Administrator may possess, take title to, and store not more than 10,000 metric
			 tons of spent nuclear fuel at a storage facility licensed and constructed
			 pursuant to a cooperative agreement entered into before the date of enactment
			 of this Act under section 312 of the Energy and Water Development and Related
			 Agencies Appropriations Act, 2013, before ratification of a consent agreement
			 for a repository under section 304(f)(4).
				307.Defense
			 waste
				(a)Disposal and
			 storage by AdministrationThe Secretary—
					(1)shall arrange for
			 the Administrator to dispose of defense wastes in a repository developed under
			 this Act; and
					(2)may arrange for
			 the Administrator to store spent nuclear fuel from the naval nuclear propulsion
			 program pending disposal in a repository.
					(b)Memorandum of
			 agreementThe arrangements shall be covered by a memorandum of
			 agreement between the Secretary and the Administrator.
				(c)CostsThe
			 portion of the cost of developing, constructing, and operating the repository
			 or storage facilities under this Act that is attributable to defense wastes
			 shall be allocated to the Federal Government and paid by the Federal Government
			 into the Working Capital Fund.
				(d)ProhibitionNo
			 defense waste may be stored or disposed of by the Administrator in any storage
			 facility or repository constructed under this Act or section 312 of the Energy
			 and Water Development and Related Agencies Appropriations Act, 2013, until
			 funds are appropriated to the Working Capital Fund in an amount equal to the
			 fees that would be paid by contract holders under section 302 of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10222) if such nuclear waste were generated
			 by a contract holder.
				308.Transportation
				(a)In
			 generalThe Administrator shall be responsible for transporting
			 nuclear waste—
					(1)from the site of
			 a contract holder to a storage facility or repository;
					(2)from a storage
			 facility to a repository; and
					(3)in the case of
			 defense waste, from a Department of Energy site to a repository.
					(b)Certified
			 packagesNo nuclear waste may be transported under this Act
			 except in packages—
					(1)the design of
			 which has been certified by the Commission; and
					(2)that have been
			 determined by the Commission to satisfy the quality assurance requirements of
			 the Commission.
					(c)NotificationPrior
			 to any transportation of nuclear waste under this Act, the Administrator shall
			 provide advance notification to States and Indian tribes through whose
			 jurisdiction the Administrator plans to transport the nuclear waste.
				(d)Transportation
			 assistance
					(1)Public
			 educationThe Administrator shall conduct a program to provide
			 information to the public about the transportation of nuclear waste.
					(2)TrainingThe
			 Administrator shall provide financial and technical assistance to States and
			 Indian tribes through whose jurisdiction the Administrator plans to transport
			 nuclear waste to train public safety officials and other emergency responders
			 on—
						(A)procedures
			 required for the safe, routine transportation of nuclear waste; and
						(B)procedures for
			 dealing with emergency response situations involving nuclear waste, including
			 instruction of—
							(i)government and
			 tribal officials and public safety officers in command and control
			 procedures;
							(ii)emergency
			 response personnel; and
							(iii)radiological
			 protection and emergency medical personnel.
							(3)EquipmentThe
			 Administrator shall provide monetary grants and contributions in-kind to assist
			 States and Indian tribes through whose jurisdiction the Administrator plans to
			 transport nuclear waste for the purpose of acquiring equipment for responding
			 to a transportation incident involving nuclear waste.
					(4)Transportation
			 safety programsThe Administrator shall provide in-kind,
			 financial, technical, and other appropriate assistance to States and Indian
			 tribes through whose jurisdiction the Administrator plans to transport nuclear
			 waste for transportation safety programs related to shipments of nuclear
			 waste.
					IVFunding and
			 legal proceedings
			401. Working
			 Capital Fund
				(a)EstablishmentThere
			 is established in the Treasury a separate fund, to be known as the
			 Nuclear Waste Administration Working Capital Fund, which shall be
			 separate from the Nuclear Waste Fund.
				(b)ContentsThe
			 Working Capital Fund shall consist of—
					(1)all fees paid by
			 contract holders pursuant to section 302(a) of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10222(a)) on or after the date of enactment of this Act, which
			 shall be paid into the Working Capital Fund—
						(A)notwithstanding
			 section 302(c)(1) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10222(c)(1)); and
						(B)immediately on
			 the payment of the fees;
						(2)any
			 appropriations made by Congress to pay the share of the cost of the program
			 established under this Act attributable to defense wastes; and
					(3)interest paid on
			 the unexpended balance of the Working Capital Fund.
					(c)AvailabilityAll
			 funds deposited in the Working Capital Fund—
					(1)shall be
			 immediately available to the Administrator to carry out the functions of the
			 Administrator, except to the extent limited in annual authorization or
			 appropriation Acts;
					(2)shall remain
			 available until expended; and
					(3)shall not be
			 subject to apportionment under subchapter II of chapter 15 of title 31, United
			 States Code.
					(d)Use of
			 FundExcept to the extent limited in annual authorization or
			 appropriation Acts, the Administrator may make expenditures from the Working
			 Capital Fund only for purposes of carrying out functions authorized by this
			 Act.
				402. Nuclear Waste
			 Fund
				(a)Elimination of
			 legislative vetoSection 302(a)(4) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10222(a)(4)) is amended in the last sentence by striking
			 transmittal unless and all that follows through the end of the
			 sentence and inserting transmittal..
				(b)Interest on
			 unexpended balancesSection 302(e)(3) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10222(e)(3)) is amended—
					(1)by striking
			 Secretary the first, second, and fourth place it appears and
			 inserting Administrator of the Nuclear Waste Administration;
			 and
					(2)by striking
			 the Waste Fund each place it appears and inserting the
			 Waste Fund or the Working Capital Fund established by section 401 of the
			 Nuclear Waste Administration Act of
			 2012.
					403.Full cost
			 recoveryIn determining
			 whether insufficient or excess revenues are being collected to ensure full cost
			 recovery under section 302(a)(4) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(a)(4)), the Administrator shall—
				(1)assume that
			 sufficient funds will be appropriated to the Nuclear Waste Fund to cover the
			 costs attributable to disposal of defense wastes; and
				(2)take into account
			 the additional costs resulting from the enactment of this Act.
				404.Judicial
			 review
				(a)Jurisdiction
					(1)Courts of
			 appealsExcept for review in the Supreme Court, a United States
			 court of appeals shall have original and exclusive jurisdiction over any civil
			 action—
						(A)for review of any
			 final decision or action of the Administrator or the Commission under this
			 Act;
						(B)alleging the
			 failure of the Administrator or the Commission to make any decision, or take
			 any action, required under this Act;
						(C)challenging the
			 constitutionality of any decision made, or action taken, under this Act;
			 or
						(D)for review of any
			 environmental assessment or environmental impact statement prepared pursuant to
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with
			 respect to any action under this Act, or alleging a failure to prepare any such
			 assessment or statement with respect to any such action.
						(2)VenueThe
			 venue of any proceeding under this section shall be in—
						(A)the judicial
			 circuit in which the petitioner involved resides or has the principal office of
			 the petitioner; or
						(B)the United States
			 Court of Appeals for the District of Columbia Circuit.
						(b)Deadline for
			 commencing action
					(1)In
			 generalExcept as provided in paragraph (2), a civil action for
			 judicial review described in subsection (a)(1) may be brought not later than
			 the date that is 180 days after the date of the decision or action or failure
			 to act involved.
					(2)No knowledge of
			 decision or actionIf a party shows that the party did not know
			 of the decision or action complained of (or of the failure to act) and that a
			 reasonable person acting under the circumstances would not have known, the
			 party may bring a civil action not later than 180 days after the date the party
			 acquired actual or constructive knowledge of the decision, action, or failure
			 to act.
					405.Litigation
			 authority
				(a)Supervision by
			 attorney generalThe litigation of the Administration shall be
			 subject to the supervision of the Attorney General pursuant to chapter 31 of
			 title 28, United States Code.
				(b)Attorneys of
			 AdministrationThe Attorney General may authorize any attorney of
			 the Administration to conduct any civil litigation of the Administration in any
			 Federal court, except the Supreme Court.
				406.Liabilities
				(a)Pending legal
			 proceedingsAny suit, cause of action, or judicial proceeding
			 commenced by or against the Secretary relating to functions or contracts
			 transferred to the Administrator by this Act shall—
					(1)not abate by
			 reason of the enactment of this Act; and
					(2)continue in
			 effect with the Administrator substituted for the Secretary.
					(b)Settlement of
			 pending litigation; contract modification
					(1)SettlementThe
			 Attorney General, in consultation with the Administrator, shall settle all
			 claims against the United States by a contract holder for the breach of a
			 contract for the disposal of nuclear waste under section 302(a) of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10222(a)) as a condition precedent of the
			 agreement of the Administrator to take title to and store the nuclear waste of
			 the contract holder at a storage facility.
					(2)Contract
			 modificationThe Administrator and contract holders shall modify
			 contracts entered into under section 302(a) of the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10222(a)) in accordance with the settlement under paragraph
			 (1).
					(c)Payment of
			 judgments and settlementsPayment of judgments and settlements in
			 cases arising from the failure of the Secretary to meet the deadline of January
			 31, 1998, to begin to dispose of nuclear waste under contracts entered into
			 under section 302(a)(1) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10222(a)(1)) shall continue to be paid from the permanent judgment
			 appropriation established pursuant to section 1304 of title 31, United States
			 Code.
				(d)New
			 contractsNotwithstanding section 302(a)(5) of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10222(a)(5)), the Administrator shall not enter
			 into any contract after the date of enactment of this Act that obligates the
			 Administrator to begin disposing of nuclear waste before the Commission has
			 licensed the Administrator to operate a repository or storage facility.
				(e)Nuclear
			 indemnification
					(1)Indemnification
			 agreementsFor purposes of section 170 of the Atomic Energy Act
			 of 1954 (42 U.S.C. 2210) (commonly known as the Price-Anderson
			 Act)—
						(A)any person that
			 conducts nuclear waste activities under a contract with the Administrator that
			 may involve the risk of public liability shall be treated as a contractor of
			 the Secretary; and
						(B)the Secretary
			 shall enter into an agreement of indemnification with any person described in
			 subparagraph (A).
						(2)Conforming
			 amendmentSection 11 ff. of the Atomic Energy Act of 1954 (42
			 U.S.C. 2014(ff)) is amended by inserting or the Nuclear Waste
			 Administration after Secretary of Energy.
					VAdministrative
			 and savings provisions
			501.Administrative
			 powers of AdministratorThe
			 Administrator shall have the power—
				(1)to perform the
			 functions of the Secretary transferred to the Administrator pursuant to this
			 Act;
				(2)to enter into
			 contracts with any person who generates or holds title to nuclear waste
			 generated in a civilian nuclear power reactor for the acceptance of title,
			 subsequent transportation, storage, and disposal of the nuclear waste;
				(3)to enter into and
			 perform contracts, leases, and cooperative agreements with public agencies,
			 private organizations, and persons necessary or appropriate to carry out the
			 functions of the Administrator;
				(4)to acquire, in
			 the name of the United States, real estate for the construction, operation, and
			 decommissioning of nuclear waste facilities;
				(5)to obtain from
			 the Administrator of General Services the services the Administrator of General
			 Services is authorized to provide agencies of the United States, on the same
			 basis as those services are provided to other agencies of the United
			 States;
				(6)to conduct
			 nongeneric research, development, and demonstration activities necessary or
			 appropriate to carrying out the functions of the Administrator; and
				(7)to make such
			 rules and regulations, not inconsistent with this Act, as may be necessary to
			 carry out the functions of the Administrator.
				502.Personnel
				(a)Officers and
			 employees
					(1)AppointmentIn
			 addition to the senior officers described in section 203, the Administrator may
			 appoint and fix the compensation of such officers and employees as may be
			 necessary to carry out the functions of the Administration.
					(2)CompensationExcept
			 as provided in paragraph (3), officers and employees appointed under this
			 subsection shall be appointed in accordance with the civil service laws and the
			 compensation of the officers and employees shall be fixed in accordance with
			 title 5, United States Code.
					(3)ExceptionNotwithstanding
			 paragraph (2), the Administrator may, to the extent the Administrator
			 determines necessary to discharge the responsibilities of the
			 Administrator—
						(A)appoint
			 exceptionally well qualified individuals to scientific, engineering, or other
			 critical positions without regard to the provisions of chapter 33 of title 5,
			 United States Code, governing appointments in the competitive service;
			 and
						(B)fix the basic pay
			 of any individual appointed under subparagraph (A) at a rate of not more than
			 level I of the Executive Schedule without regard to the civil service laws,
			 except that the total annual compensation of the individual shall be at a rate
			 of not more than the highest total annual compensation payable under section
			 104 of title 3, United States Code.
						(4)Merit
			 principlesThe Administrator shall ensure that the exercise of
			 the authority granted under paragraph (3) is consistent with the merit
			 principles of section 2301 of title 5, United States Code.
					(b)Experts and
			 consultantsThe Administrator may obtain the temporary or
			 intermittent services of experts or consultants as authorized by section 3109
			 of title 5, United States Code.
				(c)Advisory
			 committees
					(1)EstablishmentThe
			 Administrator may establish, in accordance with the
			 Federal Advisory Committee Act (5
			 U.S.C. App.), such advisory committees as the Administrator may consider
			 appropriate to assist in the performance of the functions of the
			 Administrator.
					(2)CompensationA
			 member of an advisory committee, other than a full-time employee of the Federal
			 Government, may be allowed travel expenses, including per diem in lieu of
			 subsistence, as authorized by section 5703 of title 5, United States Code, for
			 individuals in the Government service without pay, while attending meetings of
			 the advisory committee or otherwise serving away from the homes or regular
			 place of business of the member at the request of the Administrator.
					503.Offices
				(a)Principal
			 officeThe principal office of the Administration shall be in or
			 near the District of Columbia.
				(b)Field
			 officesThe Administrator may maintain such field offices as the
			 Administrator considers necessary to carry out the functions of the
			 Administrator.
				504.Mission
			 plan
				(a)In
			 generalThe Administrator shall prepare a comprehensive report
			 (referred to in this section as the mission plan), which
			 shall—
					(1)provide an
			 informational basis sufficient to permit informed decisions to be made in
			 carrying out the functions of the Administrator; and
					(2)provide
			 verifiable indicators for oversight of the performance of the
			 Administrator.
					(b)ContentsThe
			 mission plan shall include—
					(1)a description of
			 the actions the Administrator plans to take to carry out the functions of the
			 Administrator under this Act;
					(2)schedules and
			 milestones for carrying out the functions of the Administrator; and
					(3)an estimate of
			 the amounts that the Administration will need Congress to appropriate from the
			 Nuclear Waste Fund (in addition to amounts expected to be available from the
			 Working Capital Fund) to carry out the functions of the Nuclear Waste Fund, on
			 an annual basis.
					(c)Proposed
			 mission planNot later than 1 year after the date of enactment of
			 this Act, the Administrator shall submit a proposed mission plan for comment
			 to—
					(1)Congress;
					(2)the Oversight
			 Board;
					(3)the
			 Commission;
					(4)the Nuclear Waste
			 Technical Review Board established by section 502 of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10262);
					(5)the
			 States;
					(6)affected Indian
			 tribes; and
					(7)such other
			 interested persons as the Administrator considers appropriate.
					(d)Public notice
			 and commentOn submitting the proposed mission plan for comment
			 under subsection (c), the Administrator shall—
					(1)publish a notice
			 in the Federal Register of the availability of the proposed mission plan for
			 public comment; and
					(2)provided
			 interested persons an opportunity to comment on the proposed plan.
					(e)Submission of
			 final mission planAfter consideration of the comments received,
			 the Administrator shall—
					(1)revise the
			 proposed mission plan to the extent that the Administrator considers
			 appropriate; and
					(2)submit the final
			 mission plan to Congress, the President, and the Oversight Board.
					(f)Revision of the
			 mission planThe Administrator shall—
					(1)revise the
			 mission plan, as appropriate, to reflect major changes in the planned
			 activities, schedules, milestones, and cost estimates reported in the mission
			 plan; and
					(2)submit the
			 revised mission plan to Congress, the President, and the Oversight Board prior
			 to implementing the proposed changes.
					505.Annual
			 reports
				(a)In
			 generalThe Administrator shall annually prepare and submit to
			 Congress, the President, and the Oversight Board a comprehensive report on the
			 activities and expenditures of the Administration.
				(b)Management
			 reportThe annual report submitted under subsection (a) shall
			 include—
					(1)the annual
			 management report required under section 9106 of title 31, United States Code;
			 and
					(2)the report on any
			 audit of the financial statements of the Administration conducted under section
			 9105 of title 31, United States Code.
					506.Savings
			 provisions; terminations
				(a)Commission
			 proceedingsThis Act shall not affect any proceeding or any
			 application for any license or permit pending before the Commission on the date
			 of enactment of this Act.
				(b)Authority of
			 the secretaryThis Act shall not transfer or affect the authority
			 of the Secretary with respect to—
					(1)the maintenance,
			 treatment, packaging, and storage of defense wastes at Department of Energy
			 sites prior to delivery to, and acceptance by, the Administrator for disposal
			 in a repository;
					(2)the conduct of
			 generic research, development, and demonstration activities related to nuclear
			 waste management, including proliferation-resistant advanced fuel recycling and
			 transmutation technologies that minimize environmental and public health and
			 safety impacts; and
					(3)training and
			 workforce development programs relating to nuclear waste management.
					(c)Pilot
			 programNothwithstanding section 304, the Administrator may
			 proceed with the siting and licensing of one or more consolidated storage
			 facilities under a cooperative agreement entered into by the Secretary pursuant
			 to section 312 of the Energy and Water Development and Related Agencies
			 Appropriations Act, 2013, before the date of enactment of this Act in
			 accordance with—
					(1)the terms of the
			 cooperative agreement; and
					(2)section 312 of
			 the Energy and Water Development and Related Agencies Appropriations Act,
			 2013.
					(d)TerminationsThe
			 authority for each function of the Secretary relating to the siting,
			 construction, and operation of repositories, storage facilities, or test and
			 evaluation facilities not transferred to the Administrator under this Act shall
			 terminate on the date of enactment of this Act, including the authority—
					(1)to provide
			 interim storage or monitored, retrievable storage under subtitles B and C of
			 title I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10151 et
			 seq.);
					(2)to site or
			 construct a test and evaluation facility under title II of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10191 et seq.); and
					(3)to issue requests
			 for proposals or enter into agreements under section 312 of the Energy and
			 Water Development and Related Agencies Appropriations Act, 2013.
					507.Technical
			 assistance in the field of spent fuel storage and disposal
				(a)Joint
			 noticeNot later than 90 days after the date of enactment of this
			 Act and annually for 5 succeeding years, the Secretary and the Commission shall
			 update and publish in the Federal Register the joint notice required by section
			 223(b) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10203(b)).
				(b)Informing
			 foreign governmentsAs soon as practicable after the date of the
			 publication of the annual joint notice described in subsection (a), the
			 Secretary of State shall inform the governments of nations and organizations
			 operating nuclear power plants, solicit expressions of interest, and transmit
			 any such expressions of interest to the Secretary and the Commission, as
			 provided in section 223(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10203(c)).
				(c)Budget
			 requestsThe President shall include in the budget request of the
			 President for the Commission and the Department of Energy for each of fiscal
			 years 2014 through 2019 such funding requests for a program of cooperation and
			 technical assistance with nations in the fields of spent nuclear fuel storage
			 and disposal as the President determines appropriate in light of expressions of
			 interest in the cooperation and assistance.
				(d)EligibilityNotwithstanding
			 any limitation on cooperation and technical assistance to non-nuclear weapon
			 states under section 223 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10203), the Secretary and the Commission may cooperate with and provide
			 technical assistance to nuclear weapon states, if the Secretary and the
			 Commission determine the cooperation and technical assistance is in the
			 national interest.
				508.Nuclear Waste
			 Technical Review Board
				(a)EligibilitySection
			 502(b)(3)(C)(iii)(I) of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10262(b)(3)(C)(iii)(I)) is amended by inserting or the Nuclear Waste
			 Administration after the Department of Energy.
				(b)FunctionsSection
			 503 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10263) is amended by
			 striking Secretary after the date of the enactment of the Nuclear Waste
			 Policy Amendments Act of 1987 and inserting Nuclear Waste
			 Administrator after the date of enactment of the
			 Nuclear Waste Administration Act of
			 2012.
				(c)Production of
			 documentsSection 504(b) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10264(b)) is amended by striking Secretary each place
			 it appears and inserting Nuclear Waste Administrator.
				(d)ReportsSection
			 508 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10268) is amended in the
			 first sentence by striking Congress and the Secretary and
			 inserting Congress, the Nuclear Waste Administrator, and the Nuclear
			 Waste Oversight Board.
				(e)TerminationSection
			 510 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10270) is amended by
			 striking Secretary and inserting Nuclear Waste
			 Administrator.
				509.Repeal of
			 volume limitationSection
			 114(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(d)) is amended
			 by striking the second and third sentences.
			
